Title: From George Washington to William Heath, 15 April 1782
From: Washington, George
To: Heath, William,Alexander, William Lord Stirling


                        
                            Newburgh 15th April 1782
                        
                        The Commander in Chief States to the General Officers—
                        That—From the best Information he has been able to obtain, the regular force of
                            the Enemy in N. York, at this Time, including their established provincial Corps, amounts at
                            least to 9,000 Men.
                        That—The City Militia, volunteer Companies, Rangers and some other small Corps in the Town, amounted by a
                            Report made to the Secretary of State in the Winter of 1780 (when the Enemy apprehended an Attack on N. York &
                            were preparing for Defence) to 3,390 Men, exclusive of Sailors & Marines—and that this is the best Criterion, by
                            which he can form a Judgment of their present Strength.
                        That—The Enemy’s force in Charleston, by the last Information & Estimation of it, consisted of 3,300
                            Men.
                        That—The Garrison of Savanna in Georgia, he conceives, cannot be less than 700 Men.
                        That—Even among Men of political knowledge & Judgment, a diversity of Sentiment prevails respecting
                            the Evacuation of the Southern States—that if this Event should take place, & the whole force of the Enemy should
                            be concentered at N. York, it will stand thus—
                        
                            
                                Regular Troops now at N.York—
                                9,000
                            
                            
                                from Charles Town—
                                 3,300
                            
                            
                                Savanna—
                                
                                     700
                                
                            
                            
                                Regulars—
                                13,000
                            
                            
                                Militia &ca—at N. York— 
                                
                                    3,390
                                
                            
                            
                                Total
                                16,390
                            
                        
                        Under this state of the Enemys force, the Commander in Chief requests the Opinion of the Genl Officers,
                            separately, & in writing, upon the followg hypothetical Questions.
                        1st—Supposing the Enemys force at N. York to be as above—that they retain possession of the Harbour of N.
                            York—and that they have a naval Superiority upon this Coast.
                        2d—Supposing the same force—that they keep possession of the harbour—but loose their Superiority at Sea.
                        3d—That they shall have the same force in the City—but shall loose the Command of the Water both in the
                            harbour & at Sea.
                        Is there, it is asked, a probability in all or either of these cases, that we shall be able to obtain Men,
                            & Means sufficient to undertake the Seige of N. York? What efficient force will be necessary for the Enterprize,
                            in the Cases which may be deemed practicable? And what Number of Militia ought to be demanded to secure this force?
                        If the Enemy should not reinforce N. York with their Southern Troops—and none should arrive from Europe,
                            their force at that place will then be—
                        
                            
                                Regulars— 
                                9,000
                            
                            
                                Militia &ca— 
                                
                                    3,390
                                
                            
                            
                                 Total— 
                                12,390
                            
                        
                        The Commandr in Chief propounds the same Questions, identically, on this Number, as he does on the larger one
                            (of 16,390)—and requests that they may be answered accordingly—Numbers only making the difference of the Cases.
                        That every Information may be received, which is in the power of the General to give, to form a judgment on
                            these Questions, he adds—
                        That—The Northern Army (as at present) will be composed of the Regiments from New Hampshire to New Jersey
                            inclusive—also of Hazens, Lambs & Cranes Regiments of Artillery, & Sheldons legionary Corps.
                        That—The total Number of Rank & file in the above Regiments of Infantry, by the last Genl Return in
                            his possession, amounts to 8,005—but from this, the Deductions incident to all Services, & peculiar to ours, are
                            to be made, to obtain the efficient force.
                        That—It is not in his power to inform what Strength those Regiments will be brot to in Season for an
                            operation against N. York—he can only say, that every Argument he was master of has been urged to the respective States,
                            to have them Compleated to their full Establishment. 
                        That—In Case the Enemy should evacuate the Southern States, the Continental Troops in that Quarter, as far at
                            least as North Carolina, will be ordered to rejoin the Main Army—but their Numbers being small, and the March great, the
                            Support from them cannot be much—2500 Men is the most that can be expected.
                        That—In the Month of March last, he apprised the States from Delaware Eastward, that the plans and Operations
                            of the Campaign might require a considerable aid of Militia; and entreated that the Executive of each might, to prevent
                            delay, be vested with sufficient powers to order them out for three Months Service, to commence on their joing the Army—And 
                        That—The french force on the Continent at this Time does not, he believes, exceed 4,000 effective Men—whether
                            any, or what further Succours, are to be expected from our Allies, is as yet unknown to him.
                        The Commander in Chief concludes the above State of Matters with the followg Observations—that offensive
                            Operations, of whatever kind they may be (being generally the result of choice) ought to be undertaken with due
                            Consideration of all Circumstances, & a moral certainty of succeeding—for besides involving the public in a heavy
                            Expence, which the Situation of our Affairs can illy afford, Disgrace & Censure scarce ever fail to attend
                            unsuccessful plans, while the Enemy acquire Spirits by, & triumph at our Misfortune.
                        
                            Go: Washington
                        
                    